Citation Nr: 9909495	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-03 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
B.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1996 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for hepatitis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  During service, the appellant was treated for serum 
hepatitis, which was acute and transitory and resolved 
without residual disability.

3.  Results from the most recent laboratory findings reveal 
evidence of hepatitis B antibodies in the blood.

4.  The evidence of record suggests that the veteran's 
residuals of hepatitis are, as likely as not, attributable to 
his infectious hepatitis in service.


CONCLUSION OF LAW

Residuals of hepatitis B were incurred during active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of hepatitis B.  He alleges he 
acquired the hepatitis as a result of blood transfusions 
while on active duty.  

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
is satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Furthermore, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49. (1990).  If 
after consideration of all procurable evidence, a reasonable 
doubt arises as to service origin, degree of disability or 
any other point, such doubt shall be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (1998).

As indicated above, the veteran contends that he incurred 
hepatitis as a result of blood transfusions he underwent due 
to gunshot wounds while on active duty.  

Service medical records reveal that the veteran received 
several blood transfusions in August 1969, in conjunction 
with treatment for gunshot wounds to the legs.  A progress 
report revealed that in November 1969, the presence of 
scleral icterus was reported and he was subsequently 
diagnosed with serum hepatitis.  His blood test showed a rise 
in his serum SGOT, SGPT and bilirubin levels.  These 
subsequently reverted to normal and he showed no residual 
liver deficit.  His March 1970 separation examination 
revealed no findings of active hepatitis or residual liver 
damage.

The report from a May 1971 VA treatment note revealed that 
the veteran was found to have a right renal calculus with 
hematuria.  No evidence of liver problems or other hepatitis 
residuals were reported.  In February 1974, the veteran was 
hospitalized at a VA medical facility for a right renal 
stone, with no apparent laboratory findings done suggestive 
of hepatitis residuals.  

In November 1975, a VA urology examination in conjunction 
with his renal calculus did not include testing for SGOT, 
SGPT and bilirubin levels.  Additional clinical VA records 
from the 1970's through 1996 revealed treatment for problems 
regarding the residuals of gunshot wounds, the renal 
calculus, and other medical disabilities, without any 
evidence of treatment for active hepatitis B or liver damage.  

The report from an April 1996 VA examination noted the 
history of the veteran having developed serum hepatitis 
inservice, but indicated he did not know of any sequela.  He 
was noted to be unable to give blood due to history of 
hepatitis, but the same was never confirmed by test.  
Laboratory testing revealed negative Hepatitis B Surface 
Antigen (HBsAG) test; a positive Hepatitis B surface Antibody 
(HBsAB) and the remainder of findings to be negative.  The 
appellant also underwent other liver function tests, 
including liver enzymes; and the results of those tests were 
within normal limits.  On physical examination, the liver was 
palpable, but soft and the examiner noted no sign of a 
chronic liver disease.  The diagnosis rendered was status 
post hepatitis B by history, 1969, no sequelae.

Repeat laboratory testing dated in November 1996 revealed a 
negative Hepatitis B Surface Antigen (HBsAG) test; a positive 
Hepatitis B surface Antibody (HBsAB); and a positive HBcTAB.  
The remainder of the findings, including liver function 
tests, were negative.

Upon review of the evidence, the Board finds that service 
connection is warranted for residuals of hepatitis B.  The 
service records reveal that the veteran was diagnosed with 
serum hepatitis while on active duty in August 1969, 
following a series of blood transfusions.  Although there is 
no evidence showing liver damage, the results of the most 
recent laboratory testing of April 1996 and November 1996 
were positive for Hepatitis B antibodies.  Given the 
veteran's service medical records, which document the 
veteran's multiple blood transfusions and subsequent bout 
with infectious hepatitis in service, it is reasonable to 
conclude that there is competent medical evidence of a nexus 
between the veteran's current positive hepatitis B antibody 
findings and his in service diagnosis of infectious 
hepatitis.  Under the circumstances of this case, it appears 
as likely as not that the veteran contacted his hepatitis B 
in service and that his current residuals are due to his 
inservice bout with hepatitis.
 

ORDER

The veteran's claim for service connection for residuals of 
hepatitis B is granted.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 5 -


- 4 -


